DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          MARCIA SUPRIA,
                            Appellant,

                                     v.

  GOSHEN MORTGAGE, LLC, in substitution for the original Plaintiff
 CHRISTIANA TRUST, A DIVISION OF WILMINGTON SAVINGS FUND
       SOCIETY FSB, as trustee for STANWICH MORTGAGE
               LOAN TRUST, SERIES 2012-13,
                           Appellee.

                              No. 4D18-2495

                              [March 28, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Joel T. Lazarus, Judge; L.T. Case No. 13-027100 CACE
(11).

  Catherine A. Riggins, Miami, for appellant.

  Margaret E. Kozan of Margaret E. Kozan, P.A., Winter Park, and Joseph
Towne of Lender Legal Services, LLC, Orlando, for appellees.

PER CURIAM.

  Affirmed.

DAMOORGIAN, CONNER and FORST, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.